 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL THIBEAULT,                                   Case No.: 19-CV-1682-CAB-BLM
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION TO APPOINT COUNSEL
14   MEGAN J. BRENNAN, Postmaster
     General,                                            [Doc. No. 2]
15
                                      Defendant.
16
17
18
19         Before the Court is Plaintiff’s Motion to Appoint Counsel pursuant to the Civil
20   Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(1). [Doc. No. 2.] Plaintiff asserts that his
21   claim is meritorious, that he had made a reasonably diligent effort to obtain counsel, and is
22   unable to find an attorney willing to represent him on terms that he can afford. [Id. at 1.]
23   Plaintiff states he has $18,000.00 in savings or checking accounts and owns a home valued
24   at $750,000.00. [Id. at 6.]
25         Although this statute authorizes district courts to appoint counsel “in such
26   circumstances as the court may deem just,” the courts are “not obligated to appoint counsel
27   in every employment discrimination case.” Johnson v. United States Dep’t of Treasury,
28   939 F.2d 820, 824 (9th Cir. 1991). This determination is “left to the sound discretion of

                                                     1
                                                                               19-CV-1682-CAB-BLM
 1   the district court.” Id. “[T]here is no absolute right to counsel in civil proceedings.”
 2   Hedges v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). The Court evaluates
 3   the plaintiff’s financial resources, plaintiff’s efforts to obtain counsel, and the merits of
 4   plaintiff’s claims. Bradshaw v. Zoological Soc. of San Diego, 662 F.2d 1301, 1318 (9th
 5   Cir. 1981).
 6         The Court concludes that Plaintiff has demonstrated an ability to articulate his
 7   claims. The legal issues are not complex, and it is premature to determine the likelihood
 8   of success on the merits at this time. Furthermore, while Plaintiff has made some efforts
 9   to obtain counsel, he has demonstrated adequate financial resources which weighs against
10   the appointment of counsel.      Accordingly, Plaintiff’s motion to appoint counsel is
11   DENIED.
12         It is SO ORDERED.
13   Dated: September 6, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               19-CV-1682-CAB-BLM
